Exhibit 99(b) General Electric Capital Services, Inc. and consolidated affiliates Immaterial Correction During the course of an internal review in connection with our ongoing U.S. Securities and Exchange Commission (SEC) investigation, we identified an immaterial item with respect to the Statement of Cash Flows that we have corrected from amounts in previous filings. This item relates to errors in classification between operating and investing activities. To assist in understanding the effect of this immaterial item, we set forth below the adjusted data that will be included in future Exchange Act reports; · Statement of Cash Flows data for the year ended December 31, 2007. · Condensed Statements of Cash Flows data for the nine months ended September 30, 2007 and the three months ended March 31, (1) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) (In millions) Three months ended March 31, 2008 As Reported Adjustment As Adjusted Cash flows – operating activities Net earnings $ 2,395 $ – $ 2,395 Loss from discontinued operations 71 – 71 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 2,126 – 2,126 Increase (decrease) in accounts payable (450 ) 644 194 Provision for losses on financing receivables 1,359 – 1,359 All other operating activities (2,892 ) – (2,892 ) Cash from operating activities – continuing operations 2,609 644 3,253 Cash from operating activities – discontinued operations 449 – 449 Cash from operating activities 3,058 644 3,702 Cash flows – investing activities Additions to property, plant and equipment (2,955 ) – (2,955 ) Dispositions of property, plant and equipment 3,212 – 3,212 Increase in loans to customers (93,323 ) (644 ) (93,967 ) Principal collections from customers – loans 81,179 – 81,179 Investment in equipment for financing leases (6,289 ) – (6,289 ) Principal collections from customers – financing leases 4,568 – 4,568 Net change in credit card receivables 2,153 – 2,153 Payments for principal businesses purchased (12,652 ) – (12,652 ) Proceeds from principal business dispositions 4,305 – 4,305 All other investing activities (388 ) – (388 ) Cash used for investing activities – continuing operations (20,190 ) (644 ) (20,834 ) Cash used for investing activities – discontinued operations (437 ) – (437 ) Cash used for investing activities (20,627 ) (644 ) (21,271 ) Cash flows – financing activities Net increase in borrowings (maturities of 90 days or less) 3,847 – 3,847 Newly issued debt – Short-term (91 to 365 days) 331 – 331 Long-term (longer than one year) 35,554 – 35,554 Non-recourse, leveraged lease 57 – 57 Repayments and other debt reductions – Short-term (91 to 365 days) (18,385 ) – (18,385 ) Long-term (longer than one year) (1,471 ) – (1,471 ) Non-recourse, leveraged lease (348 ) – (348 ) Dividends paid to shareowner (1,130 ) – (1,130 ) All other financing activities 498 – 498 Cash from financing activities – continuing operations 18,953 – 18,953 Cash from (used for) financing activities – discontinued operations – – – Cash from financing activities 18,953 – 18,953 Increase in cash and equivalents 1,384 – 1,384 Cash and equivalents at beginning of year 9,739 – 9,739 Cash and equivalents at March 31 11,123 – 11,123 Less cash and equivalents of discontinued operations at March 31 296 – 296 Cash and equivalents of continuing operations at March 31 $ 10,827 $ – $ 10,827 (2) General Electric Capital Services, Inc. and consolidated affiliates Statement of Cash Flows (Unaudited) (In millions) Twelve months ended December 31, 2007 As Reported Adjustment As Adjusted Cash flows – operating activities Net earnings $ 10,301 $ – $ 10,301 Loss from discontinued operations 2,127 – 2,127 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 8,129 – 8,129 Deferred income taxes 59 – 59 Decrease in inventories 2 – 2 Increase in accounts payable 1,784 (1,209 ) 575 Provision for losses on financing receivables 4,546 – 4,546 All other operating activities (524 ) – (524 ) Cash from operating activities – continuing operations 26,424 (1,209 ) 25,215 Cash from operating activities – discontinued operations 3,839 – 3,839 Cash from operating activities 30,263 (1,209 ) 29,054 Cash flows – investing activities Additions to property, plant and equipment (15,219 ) – (15,219 ) Dispositions of property, plant and equipment 8,460 – 8,460 Net increase in financing receivables (45,368 ) 1,209 (44,159 ) Proceeds from sales of discontinued operations 117 – 117 Proceeds from principal business dispositions 1,699 – 1,699 Payments for principal businesses purchased (7,570 ) – (7,570 ) All other investing activities (8,931 ) – (8,931 ) Cash used for investing activities – continuing operations (66,812 ) 1,209 (65,603 ) Cash used for investing activities – discontinued operations (3,726 ) – (3,726 ) Cash used for investing activities (70,538 ) 1,209 (69,329 ) Cash flows – financing activities Net increase in borrowings (maturities of 90 days or less) 3,398 – 3,398 Newly issued debt (maturities longer than 90 days) 92,016 – 92,016 Repayments and other reductions (maturities longer than 90 days) (49,528 ) – (49,528 ) Dividends paid to shareowner (7,291 ) – (7,291 ) All other financing activities (1,204 ) – (1,204 ) Cash from financing activities – continuing operations 37,391 – 37,391 Cash used for financing activities – discontinued operations (6 ) – (6 ) Cash from financing activities 37,385 – 37,385 Decrease in cash and equivalents during year (2,890 ) – (2,890 ) Cash and equivalents at beginning of year 12,629 – 12,629 Cash and equivalents at end of year 9,739 – 9,739 Less cash and equivalents of discontinued operations at end of year 284 – 284 Cash and equivalents of continuing operations at end of year $ 9,455 $ – $ 9,455 Supplemental disclosure of cash flows information Cash paid during the year for interest $ (21,874 ) $ – $ (21,874 ) Cash recovered during the year for income taxes 1,124 – 1,124 (3) General Electric Capital Services, Inc. and consolidated affiliates Condensed
